DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a semiconductor device, comprising: a memory bank; a plurality of mode registers configured to communicatively couple to each of the plurality of memory banks, wherein the plurality of mode registers comprise a pattern of data stored therein; and a bank control configured to: receive a write pattern command configured to cause the bank control to write the pattern of data into the memory bank; send a signal to a multiplexer to couple the plurality of mode registers to the memory bank; and write the pattern of data to the memory bank via the plurality of mode registers, classified in G06F 11/4063.
II. Claims 8-15, drawn to a semiconductor device, comprising: a memory bank; a bank control configured to: receive a write pattern command configured to cause the bank control to write a plurality of parallel datasets to the memory bank; and write the plurality of parallel datasets to the memory bank, wherein the bank control is configured to store the plurality of parallel datasets without performing an error correction code (ECC) operation on the plurality of parallel datasets, classified in G11C29/52.
s 16-20, drawn to a semiconductor device comprising: a memory bank; a bank control associated with the memory bank; a plurality of mode registers configured to communicatively couple to the memory bank, wherein the bank control is configured to: receive a parallel dataset; write the parallel dataset into the plurality of mode registers; generate an error-corrected dataset; store the error-corrected dataset in the plurality of mode registers; store one or more parity bits in a latch circuit coupled to the plurality of mode registers; and transmit the error-corrected dataset to the memory bank directly from the plurality of mode registers, classified in G11C11/1068. 
The inventions are independent or distinct, each from the other because:
Inventions group I, drawn to a semiconductor device, comprising: a memory bank; a plurality of mode registers configured to communicatively couple to each of the plurality of memory banks, wherein the plurality of mode registers comprise a pattern of data stored therein; and a bank control configured to: receive a write pattern command configured to cause the bank control to write the pattern of data into the memory bank; send a signal to a multiplexer to couple the plurality of mode registers to the memory bank; and write the pattern of data to the memory bank via the plurality of mode registers and group II, drawn to a semiconductor device, comprising: a memory bank; a bank control configured to: receive a write pattern command configured to cause the bank control to write a plurality of parallel datasets to the memory bank; and write the plurality of parallel datasets to the memory bank, wherein the bank control is configured to store the plurality of parallel datasets without performing an error correction code (ECC) operation on the plurality of parallel datasets are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the 
Inventions group I, drawn to a semiconductor device, comprising: a memory bank; a plurality of mode registers configured to communicatively couple to each of the plurality of memory banks, wherein the plurality of mode registers comprise a pattern of data stored therein; and a bank control configured to: receive a write pattern command configured to cause the bank control to write the pattern of data into the memory bank; send a signal to a multiplexer to couple the plurality of mode registers to the memory bank; and write the pattern of data to the memory bank via the plurality of mode registers and group III, drawn to a semiconductor device comprising: a memory bank; a bank control associated with the memory bank; a plurality of mode registers configured to communicatively couple to the memory bank, wherein the bank control is configured to: receive a parallel dataset; write the parallel dataset into the plurality of mode registers; generate an error-corrected dataset; store the error-corrected dataset in the plurality of mode registers; store one or more parity bits in a latch circuit coupled to the plurality of mode registers; and transmit the error-corrected dataset to the memory bank directly from the plurality of mode registers are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
Inventions group II, drawn to a semiconductor device, comprising: a memory bank; a bank control configured to: receive a write pattern command configured to cause the bank control to write a plurality of parallel datasets to the memory bank; and write the plurality of parallel datasets to the memory bank, wherein the bank control is configured to store the plurality of parallel datasets without performing an error correction code (ECC) operation on the plurality of parallel datasets and group III, drawn to a semiconductor device comprising: a memory bank; a bank control associated with the memory bank; a plurality of mode registers configured to communicatively couple to the memory bank, wherein the bank control is configured to: receive a parallel dataset; write the parallel dataset into the plurality of mode registers; generate an error-corrected dataset; store the error-corrected dataset in the plurality of mode registers; store one or more parity bits in a latch circuit coupled to the plurality of mode registers; and transmit the error-corrected dataset to the memory bank directly from the plurality of mode registers are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
A telephone call was made to Applicants’ council on 9/20/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. No communication was established. 
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112